                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                              8:17CV238

        vs.
                                                                 ORDER
JAN M. MENGEDOHT, Individually, and as
Executor of the Carl A. Mengedoht Estate
and as Trustee of the H C J Holdings Trust;
and WASHINGTON COUNTY
TREASURER,

                       Defendants.



       This matter is before the Court on defendant’s objection, Filing No. 82, to this

Court’s Memorandum and Order, Filing No. 81. The Court has reviewed the objection

and finds it is without merit.

       THEREFORE, IT IS ORDERED that the defendant’s objection, Filing No. 82, is

overruled.


       Dated this 2nd day of April, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge




                                            1
